Citation Nr: 1427455	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  03-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to March 1984.

This appeal arose before the Board of Veterans' Appeals (Board) from an August 2002 rating action of the Montgomery, Alabama Department of Veterans Affairs (VA), Regional Office (RO) that denied, in part, the issue of entitlement to service connection of a psychiatric disorder.

In August 2007, the Veteran testified before the undersigned at a personal hearing conducted at the RO.  A transcript has been included in the claims folder.  In Bryant v. Shinseki , 23 Vet. App. 488 (2010), the United States Court of Appeal for Veterans Affairs (CAVC), held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the August 2007 hearing, the undersigned sought to identify the benefit sought on appeal, which included entitlement to service connection for a psychiatric disorder.  The undersigned also sought to identify any pertinent evidence currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  Attempts to obtain identified treatment records were made and an opinion was sought from the Veterans Health Administration (VHA); the Veteran also submitted medical opinions to support his claim. No further action pursuant to Bryant is necessary and there is no prejudice to the Veteran in proceeding to consider the underlying claim for service connection.

In November 2007, the Board remanded the claim, characterized as service connection for a mood disorder, for further evidentiary development.  Another remand was issued by the Board in February 2009.  In May 2010, the issue of service connection for a psychiatric disorder was again remanded for additional development.  At that time, the Board also assumed jurisdiction over the issue of entitlement to a total disability evaluation due to individual unemployability (TDIU) based on service-connected disorders.

In an April 2011 decision, the Board denied service connection for a mood disorder, including schizoaffective disorder, as well as the claim for TDIU.  The Veteran appealed this decision to CAVC.  By an order dated December 21, 2011, CAVC remanded both claims to the Board pursuant to the terms of the Joint Motion for Remand (JMR).

In September 2012, the Board referred this case to the VHA for an expert medical opinion.  This opinion was provided in October 2012, after which it was forwarded to the Veteran and his attorney; they were provided a 60-day period of time in which to submit additional argument or evidence.  In January 2013, the Board received an additional medical opinion as well as further argument from the Veteran's attorney.  

In May 2013, the Board issued a decision that denied entitlement to service connection for an acquired psychiatric disorder, to include a schizoaffective disorder and that remanded the claim for TDIU. The TDIU claim is still in remand status and is, therefore, not before the Board at this time.  However, the Veteran appealed the denial of service connection to CAVC.  In a November 25, 2013 order, CAVC remanded this claim to the Board pursuant to the terms of the October 2013 JMR.

The issues of entitlement to service connection for posttraumatic stress disorder and for the residuals of a traumatic brain injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These issues have been repeatedly referred to the RO for adjudication, but no action as yet been taken.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The October 2013 JMR stated that the Board had failed in its duty to assist by not obtaining records of the Veteran's alleged treatment by VA during the one-year time period following his release from active service in March 1984.  The JMR noted that records were obtained of an October to November 1986 period of hospitalization at the Tuscaloosa VA Medical Center (VAMC).  However, no attempts were made to obtain any records from Tuscaloosa VAMC developed from March 1984 to October 1986.  The RO, in an October 2009 Memorandum of unavailability, noted that two requests to Tuscaloosa VAMC had been made in June and September 2009, but that no records had been located.  In June 2010, following the Board's May 2010 remand, the RO located the October to November 1986 hospital records.  A review of this record indicates that the Veteran had been admitted to the Tuscaloosa VA hospital as an authorized transfer from the Birmingham VAMC.  While the JMR made no mention of this, the Board finds that an attempt should be made to obtain any records from the Birmingham VAMC developed between March 1984 and his transfer to the Tuscaloosa VAMC in October 1986.

The JMR also stated that the Board, in its May 2013 decision, had not discussed evidence favorable to the Veteran contained in the file, thus undercutting the probative value of the private psychologist's April to May 2012 opinion and its November to December 2012 addendum, and thereby heightening the probative weight of the VHA opinion.  These opinions are diametrically opposed.  The Board finds that another VA examination by a qualified psychiatrist would be helpful in order to resolve the conflict between the private and VHA opinions.  

Accordingly, the case is REMANDED for the following action:

1.   Contact the Birmingham VAMC and request that they conduct a search for any records pertaining to treatment of the Veteran developed between March 1984 and October 1986.  All efforts to obtain these records must be fully documented for inclusion in the claims folder.  All efforts to obtain the records must continue until it is determined that the records do not exist or that further efforts to obtain them would be futile.  The Veteran and his attorney must be notified if the records cannot be located.  This notice must (1) identify the records VA was unable to obtain; (2) explain the efforts made to obtain the records; (3) describe any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (4) notify the claimant that it is ultimately his responsibility for providing the evidence.  See 38 C.F.R. § 3.159(4)(e) (i-iv) (2013).

2.  Schedule the Veteran for an examination by a qualified psychiatrist.  The entire claims folder, to include a copy of this remand, must be provided to the examiner to review in conjunction with the examination and such review is to be noted in the examination report.  Following this review and after a complete examination of the Veteran, the examiner must provide a diagnosis for all psychiatric disorders found.  The examiner must then render an opinion as to whether it is at least as likely as not (a 50/50 degree of probability) that any diagnosed psychiatric disorders were incurred in or aggravated by his period of active service.  The examiner must also opine as to whether a psychosis was present to a compensable degree within one year of the Veteran's separation from service.

All indicated special studies deemed necessary must be conducted.  The examiner must provide a complete rationale for all opinions expressed.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained for inclusion in the claims folder.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The RO must ensure that all remand instructions are complied.  If there any deficiencies, the case must be returned for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998) ("[A] remand by ...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").

5.  Once the above-requested development has been completed, the RO must readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizoaffective disorder.  If the claim remains denied, the Veteran and his attorney must be provided with a Supplement Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



